Luke, J.'
There are no meritorious assignments of error upon the admissibility of evidence in this case, and the evidence authorized the judgment rendered in favor of the plaintiffs by the judge of the city court, who by agreement heard and determined the issues without the intervention of a jury.

Judgment affirmed.


Wade, O. J., and Jenkins, J., concur.

Distraint; from city court of Zebulon — Judge Dupree. March 15, 1917.
Bedding & Lester, for plaintiff in error.
Cleveland & Goodrich, contra.